Citation Nr: 0005014	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disability for 
treatment purposes.  


REPRESENTATION

Appellant represented by:	John Welcome


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
New York, New York, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim for 
service connection for a dental disability for treatment 
purposes and denied the claim.  In December 1997, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In January 2000, the veteran 
was afforded a hearing before the undersigned Member of the 
Board sitting at the RO.  The veteran has been represented 
throughout this appeal by John Welcome.  


REMAND

In June 1999, the Secretary of the VA amended and issued new 
regulations applicable to service connection for dental 
disabilities for treatment purposes.  The new regulation is 
found at 38 C.F.R. § 3.381 (1999).  The Board observes that 
the veteran's claim of entitlement to service connection for 
a dental disability for treatment purposes has not been 
reviewed by the RO under the new regulation.  Accordingly, 
this case is REMANDED for the following action:

The RO should readjudicate the veteran's 
entitlement to service connection for a 
dental disability for treatment purposes 
under the provisions of 38 C.F.R. § 3.381 
(1999).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).  


